DETAILED ACTION
	The following action is in response to the RCE filed for application 17/209,624 on September 9, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
Applicant timely traversed the restriction (election) requirement in the reply filed on December
17, 2021.
	Applicant argues that a search for all the species would not produce a significant burden.  It can be shown, however, that the species comprise of different controls and different portions of the vehicle that are controlled. These would require searches in different areas as well as require distinct text searches. Applicant’s arguments have been considered, but are not
persuasive.


Response to Arguments
	Applicant’s arguments with regard to the 35 USC 112(a) first paragraph rejection (in light of the new amendments) have been considered and are persuasive.   The prior 35 USC 112(a) first paragraph rejections have been overcome and are withdrawn.

Double Patenting
Claims 1 and 21-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 2, respectively, of copending Application No. 16/876,841 (see cited US2021/0354681). Although the claims at issue are not identical, they are not patentably distinct from each other because see claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Suggestions for Applicant
	It is suggested applicant file the appropriate terminal disclaimer and cancel claims 12-18.  If these steps are taken, the application would be in condition for allowance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meyer ’609 has been cited to show a method for controlling a source of propulsive rotary power comprising a power source 14/18, a torque converter 22, a lock-up clutch 347, wherein a driver requested input torque is sensed (via 52), and while the lock-up clutch is slipping 104, an uncompensated torque 106 and compensated torque 110 are controlled.
Chen ‘071 has been cited to show a method for controlling a source of propulsive rotary power comprising a power source 10/240, a torque converter, a lock-up clutch 212, wherein a driver requested vehicle acceleration is sensed (@ 302), an uncompensated torque 106 and compensated torque (based on torque converter slip) are controlled.

FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	


Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



September 27, 2022